DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claim 1-7, 9-18, 24, 36, 45-46 are currently pending.
Response to Amendment
The amendment filed on 05/03/2021 does not place the application in condition for allowance. This action is made final.
Status of Rejections Pending 
since The Office Action of 02/01/2021
The examiner modified the rejection below to address claim amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-7, 9-18, 24, 36, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ralf (DE 10136442, Equivalent English translation is provided) and further in view Glenn (Pat No. 6313396).
	Regarding claim 1, Ralf teaches solar modules comprising:
A substrate (the support) for solar cells [para 17]
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 deposited on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the prefabricated electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].

    PNG
    media_image1.png
    841
    734
    media_image1.png
    Greyscale

Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate 20 being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).

The recitation “prefabricated”  and “before the solar cell is attached to the substrate” are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Regarding claim 2, modified Ralf teaches the solar cell including a front contact 9 on a front side of the solar cell [fig 6].
Regarding claim 3, modified Ralf teaches the front contact extends into the comer region [fig 6].
Regarding claim 4, modified Ralf teaches the solar cell includes a back contact 9 on a back side of the solar cell [fig 6 para 16].
Regarding claim 5, modified Ralf teaches the back contact extends into the comer region [fig 6].
Regarding claim 6, modified Ralf teaches the prefabricated conductors are patterned on the substrate.
Regarding claim 7, modified Ralf teaches the prefabricated conductors are covered with an insulating layer (glass or EVA) [para 9].
Regarding claim 9, modified Ralf teaches the conductors pass under the solar cell [fig 6].
Regarding claim 10, modified Ralf teaches the prefabricated conductor are outside a perimeter of the solar cell [fig 6].
Regarding claim 11, modified Ralf teaches the prefabricated conductors passing from one cropped corner to another cropped corner of the solar cell [fig 6].
Regarding claim 12, modified Ralf teaches the at least one solar cell comprises a plurality of solar cells that are attached to the substrate in a two-dimensional (2-D) grid of an array [fig 6].
Regarding claim 13,  modified Ralf teaches  the electrical connections are series connections that determine a flow of current through the plurality of solar cells (fig 6 shows plurality of solar cell are connected in series) [fig 6].
Regarding claim 14, modified Ralf teaches the electrical connections terminate a string of the plurality of solar cells [Fig 6].
Regarding claim 15, modified Ralf teaches the prefabricated conductors passing from one cropped corner to another cropped corner of the solar cell [fig 6].
Regarding claim 16, modified Ralf teaches the prefabricated conductors enable the electrical connection to leave the substrate [fig 6].
Regarding claim 17, modified Ralf teaches bypass diode being added to the area of the substrate that remain exposed for use in one of electrical connection [para 15].]\
Regarding claim 18, Ralf teaches solar modules comprising:
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 deposited on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the prefabricated electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the 

A bypass diode which is considered to be the conductive elements being added to the corner region [para 15].
The recitation “prefabricated”  and “before the solar cell is attached to the substrate” are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate 20 being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).

Regarding the limitation “are added or removed… for the solar cells,” said limitation is functional language and intended use, and is therefore not given patentable weight. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) and MPEP § 2112.01, I. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. See In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 


Regarding claim 24, Ralf teaches solar modules comprising:
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more prefabricated electrical conductors 10 deposited on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the prefabricated electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the prefabricated electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].
A bypass diode which is considered to be the multi-electrical conductor being embedded within the substrate for electrically connecting to the corner conductors and solar cells [fig 6 para 15].


The recitation “prefabricated” and “before the solar cell is attached to the substrate”  are a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or 
Ralf teaches the substrate as set forth above, but Ralf does not teach the substrate being flex circuit substrate having structure as claimed.
Glenn teaches a solar cell module comprising substrate 20 being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).


Regarding claim 36, Ralf teaches solar modules comprising:
a substrate for one or more solar cells wherein the substrate is configured such that:
At least one of solar cell has at least one cropped corner that defines a corner region [fig 6].
the substrate is configured such that: an area of the substrate remains exposed when the at least one of the solar cell having at least one cropped comer that defines a corner region is attached to the substrate [fig 6];
the substrate includes one or more printed electrical conductors 10 deposited on the substrate before or after the solar cells attached to the substrate [fig 6]; and

one or more electrical connections between one or more contacts 3 of the at least one of the solar cells having cropped corner  and the printed electrical conductors 10 formed on the substrate are made using one or more interconnects 2 attached between the contact and the printed electrical conductors in the comer region resulting from the cropped comer of the solar cells, and the electrical connections are made using the interconnects in the area of the substrate  that remains exposed when the at least one of the solar cells having the cropped comer that defines the comer region are attached to the substrate [fig 6].


The recitation “printed” and “printed corner… substrate” and “before the solar cell is attached to the substrate” a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself. The patentability of a product or apparatus does not depend on its method of production or formation. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, ITT F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).

Glenn teaches a solar cell module comprising substrate 20 being a flex circuit substrate comprised of insulating layers separating one or more patterned metal layers 19, and the patterned metal layers form wiring patterns of electrical connections underneath or adjacent to the solar cells that are electrically isolated from the solar cells [fig 1 4 col 5 lines 5-10 6 lines 34] (the metal layers form a wiring patterns of electrical connection underneath to the solar cell and being indirect connected or electrical isolated from solar cell through conductor 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to replace the substrate of Ralf by the substrate of Glenn for lightweight and inexpensive to manufacture (col 2 lines 64-67).

Regarding claim 45, modified Ralf teaches the prefabricated conductors are patterned on the substrate.
Regarding claim 46, modified Ralf teaches the solar cell being placed on top of the prefabricated conductors (see from the above).
Response to Arguments
Applicant’s arguments filed on 05/03/2021 are deemed moot in view of the following new grounds of rejection, necessitated by Applicant’s amendment to the claims which significantly affected the scope thereof (i.e., by incorporating new limitations into the independent claims, which require further search and consideration).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/UYEN M TRAN/Primary Examiner, Art Unit 1726